DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 20, 26 and 28 objected to because of the following informalities: In the claim 23 has recited phrase “adapted to” and it has been held that the recitation that an element is “adapted to” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Appropriate correction is required.
Claims 20, 31 and 38-40 objected to because of the following informalities:  claims 20 and 38-40 recited “a signal to disengage the door” is not clear whether it refer to a new signal or the same signal as disclose in the claim 18 lines 10.  However for expedited examining purpose, examiner treat those signal is same as the signal disclose in claim 18 lines 10. Claim 31 lines 2 recited “an alarm condition” is not clear whether it refer to a new alarm condition or the same alarm condition as disclose in the claim 18 lines 4.  However for expedited examining purpose, examiner treat that alarm condition is same as the alarm condition disclose in claim 18 lines 4. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 18-23 and 25-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-7, 10 and 15-16 of U.S. Patent No. 10657795. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same inventive entity or name at least one joint inventor in common.  The instant application 16876485 is rejected with the Non-Statutory Double Patenting with above US Patent because the above US Patent is mainly claimed an alarm system for a building and allow a first responder to use a code to gain access to the building when the alarm system is in an arm state and the instant application is also claimed a similar concept.  Therefore, it’s obviously to one of ordinary skill in the art to utilize above US patent to reject the instant application. Please see the non-statutory table below.

Non-Statutory Double Patenting table: 

Instant Application No. 16876485
US Patent No. 10657795
18. (New) A method of controlling access permissions at a door lock associated with a door and associated with an alarm system, the method comprising: with an alarm system in an armed state, receiving a signal from one or more sensors indicating an alarm condition; placing the alarm system into an alarm state in response to the received signal indicating the alarm condition; providing a first responder code to be used to gain entry by causing the door lock to disengage to permit movement of the door from a 
19. (New) The method of claim 18, wherein the step of sending a signal to disengage the door lock comprises sending the signal to disengage the door lock in response to use of the first responder code to gain entry while the alarm system is in the alarm state, and not sending the signal to disengage the door lock in response to use of the first responder code to gain entry if the alarm system is not in the alarm state.



4. The system of claim 1, wherein the first responder code is provided to the door lock via a lock server in communication with the door lock.


21. (New) The method of claim 18, wherein the alarm system is configured and arranged to enter the alarm state in response to one or more of the following: detection of movement, detection of opening of a window, detection of opening of a door, detection of forced entry into a building, detection of sound, detection of breakage of glass, detection of people in or around a building, detection of fire or smoke, detection of a low temperature or water, and detection of a medical emergency.
6. The system of claim 1, wherein the base station is configured and arranged to enter the armed state in which the base station indicates the alarm state in response to one or more of the following: detection of movement within the building, detection of opening of a window of the building, detection of opening of a door of the building, detection of sound within the building, detection of breakage of glass at the building, detection of people in or around the building, and detection of a low temperature or water at the building.
22. (New) The method of claim 21, wherein the alarm system is arranged to detect a medical emergency in response to information from a sensor arranged to 

23. (New) The method of claim 18, wherein the first responder code is usable only a single time to gain entry.
10. The system of claim 1, wherein the first responder code is usable only a single time to cause the door lock to disengage.
25. (New) The method of claim 18, wherein the first responder code is generated in response to the alarm system being placed in the alarm state.
16. The system of claim 1, wherein the first responder code is generated in response to the base station indicating the alarm state.
26. (New) The method of claim 18, wherein the step of providing the first responder code includes a monitoring server sending the first responder code to first responder personnel, the monitoring server being in communication with the alarm system and adapted to perform actions in response to conditions reported by the alarm system to the monitoring server.
15. The system of claim 1, wherein the base station is arranged to communicate with a monitoring server that is remote from the building, the base station arranged to send a signal representing the alarm state to the monitoring server.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 21-22, 25-27, 31-36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Mittleman et al. US 20170191287 in view of Hwang et al. US 20150022338.
Regarding claim 18, Mittleman et al. teach A method of controlling access permissions at a door lock associated with a door and associated with an alarm system, the method comprising: with an alarm system in an armed state, receiving a signal from one or more sensors indicating an alarm condition; placing the alarm system into an alarm state in response to the received signal indicating the alarm condition (Mittleman et al. US 20170191287 abstract; paragraph [0001]; [0050]-[0051]; [0060]-[0066]; [0069]; [0073]-[0074]; [0076]; figures 1-19; Similarly, a security sensor may activate an alarm (e.g., a burglar alarm) and may also be connected to lock actuator 1040 via the control signal 1050, so that assertion of the intrusion alarm results in the locking of door 1010. In other embodiments, the emergency condition may arise external to the building in which door 1010 is situated. If this building is part of a campus, a security alert elsewhere on the campus may trigger assertion of control signal 1050 through a data network, causing the lock actuator 1040 to extend the latch 1030 and lock the door 1010 (par. 51).).
Mittleman et al. 
Hwang et al. teach providing a first responder code to be used to gain entry by causing the door lock to disengage to permit movement of the door from a closed position to an open position; and responsive to the first responder code being used to gain entry within a predetermined period of time after the alarm system is placed in the alarm state, sending a signal to disengage the door lock to permit movement of the door to the open position (Hwang et al. US 20150022338 abstract; paragraph [0005]-[0008]; [0021]; [0026]-[0033]; [0048]-[0049]; figures 1-12; To remedy this costly situation, notification module 215 may send a temporary code to emergency response personnel when responding to a detected emergency. For example, upon detecting a fall of a person that is home alone and is injured or unable to get up, notification module 215 may provide a temporary code to the emergency response personnel to allow them to open a locked door. The code may be manually entered on a door lock that includes a keypad (e.g., front door or garage door with a keypad). Additionally, or alternatively, the code may be a digital code received wirelessly. The code may be encrypted and received in an application installed on a mobile device in the possession of emergency response personnel. The code may then be relayed to the door lock wirelessly via the mobile device (e.g., code wirelessly transmitted via a mobile computing device). The code may unlock a house door and/or a garage door. In some cases, the system may track the location of emergency response personnel. In one embodiment, monitoring module 205-a may monitor the location of emergency response personnel. Upon detecting the emergency response personnel arriving at the location of the fallen person, the home automation module 145 may unlock the locked door and/or open a garage door, etc. (par. 49)).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Mittleman et al. and Hwang et al. by comprising the teaching of Hwang et al. into the method of Mittleman et al..  The motivation to combine these arts is to provide a temporary code for the emergency response personnel to open the lock door from Hwang et al. reference into Mittleman et al. reference so the emergency staff cans easily gain an access in case of emergency to help the victim.
Regarding claim 21, the combination of Mittleman et al. and Hwang et al. disclose the method of claim 18, wherein the alarm system is configured and arranged to enter the alarm state in response to one or more of the following: detection of movement, detection of opening of a window, detection of opening of a door, detection of forced entry into a building, detection of sound, detection of breakage of glass, detection of people in or around a building, detection of fire or smoke, detection of a low temperature or water, and detection of a medical emergency (Hwang et al. US 20150022338 abstract; paragraph [0005]-[0008]; [0021]; [0026]-[0034]; [0048]-[0049]; [0074]; figures 1-12; In some embodiments, monitoring module 205 may monitor a status of an object, such as a security camera, a door lock, a door status, a smoke alarm (or other type of sensor), a home appliance, utility equipment, energy/utility usage, and the like. Home appliances may include a refrigerator, oven, microwave oven, stove, dishwasher, washer, dryer, and the like. Utility equipment may include a garage door opening system, heating ventilation air conditioning (HVAC) equipment, culinary water equipment ( water heater, water softener, water meter, fire alarm, in-home sprinkler system, etc.), telephony equipment, irrigation water equipment (lawn sprinkler system, etc.), natural gas system (carbon monoxide sensor, gas meter, gas detection system, etc.), and the like (par. 33). In some embodiments, one or more sensors (e.g., motion sensor, smoke sensor, glass break sensor, door sensor, window sensor, carbon monoxide sensor, and the like) connect to controller 1200 wirelessly via network interface 1285 (par. 74).).  
Regarding claim 22, the combination of Mittleman et al. and Hwang et al. disclose the method of claim 21, wherein the alarm system is arranged to detect a medical emergency in response to information from a sensor arranged to detect a person's vital signs and/or in response to activation of a user device (Hwang et al. US 20150022338 abstract; paragraph [0005]-[0008]; [0021]; [0026]-[0034]; [0048]-[0049]; [0074]; figures 1-12; Additionally, or alternatively, the predetermined condition may include any combination of detecting a user performing an action and/or a sequence of actions, detecting a routine that a user performs, detecting a user falling, determining whether the user gets back up within a predetermined range of time, determining whether the user remains stationary after falling, detecting vital signs of the user after the fall (e.g., breathing, heartbeat, heart rate, brainwaves, temperature, etc.). For example, the monitoring module 205 may monitor whether a user is breathing, whether a user is breathing erratically, whether the user's heart is beating, whether the user's heart rate is within a predetermined normal range (e.g., based on a learned heartbeat pattern, etc.), whether the user's brainwaves indicate consciousness or unconsciousness, whether the user's body temperature is within a normal range, etc. (par. 34)).  
Regarding claim 25, the combination of Mittleman et al. and Hwang et al. disclose the method of claim 18, wherein the first responder code is generated in response to the alarm system being placed in the alarm state (Hwang et al. US 20150022338 abstract; paragraph [0005]-[0008]; [0021]; [0026]-[0033]; [0048]-[0049]; figures 1-12; To remedy this costly situation, notification module 215 may send a temporary code to emergency response personnel when responding to a detected emergency. For example, upon detecting a fall of a person that is home alone and is injured or unable to get up, notification module 215 may provide a temporary code to the emergency response personnel to allow them to open a locked door. The code may be manually entered on a door lock that includes a keypad (e.g., front door or garage door with a keypad). Additionally, or alternatively, the code may be a digital code received wirelessly. The code may be encrypted and received in an application installed on a mobile device in the possession of emergency response personnel. The code may then be relayed to the door lock wirelessly via the mobile device (e.g., code wirelessly transmitted via a mobile computing device). The code may unlock a house door and/or a garage door. In some cases, the system may track the location of emergency response personnel. In one embodiment, monitoring module 205-a may monitor the location of emergency response personnel. Upon detecting the emergency response personnel arriving at the location of the fallen person, the home automation module 145 may unlock the locked door and/or open a garage door, etc. (par. 49)).  
Regarding claim 26, the combination of Mittleman et al. and Hwang et al. disclose the method of claim 18, wherein the step of providing the first responder code includes a monitoring server sending the first responder code to first responder personnel, the monitoring server being in communication with the alarm system and adapted to perform actions in response to conditions reported by the alarm system to the monitoring server (Hwang et al. US 20150022338 abstract; paragraph [0005]-[0008]; [0021]; [0026]-[0035]; [0048]-[0049]; figures 1-12; To remedy this costly situation, notification module 215 may send a temporary code to emergency response personnel when responding to a detected emergency. For example, upon detecting a fall of a person that is home alone and is injured or unable to get up, notification module 215 may provide a temporary code to the emergency response personnel to allow them to open a locked door. The code may be manually entered on a door lock that includes a keypad (e.g., front door or garage door with a keypad). Additionally, or alternatively, the code may be a digital code received wirelessly. The code may be encrypted and received in an application installed on a mobile device in the possession of emergency response personnel. The code may then be relayed to the door lock wirelessly via the mobile device (e.g., code wirelessly transmitted via a mobile computing device). The code may unlock a house door and/or a garage door. In some cases, the system may track the location of emergency response personnel. In one embodiment, monitoring module 205-a may monitor the location of emergency response personnel. Upon detecting the emergency response personnel arriving at the location of the fallen person, the home automation module 145 may unlock the locked door and/or open a garage door, etc. (par. 49)).  
Regarding claim 27, the combination of Mittleman et al. and Hwang et al. disclose the method of claim 18, wherein the step of providing the first responder code includes a base station, that is part of the alarm system and is located at a building including the door and door lock, sending the first responder code to first responder personnel (Hwang et al. US 20150022338 abstract; paragraph [0005]-[0008]; [0021]; [0026]-[0035]; [0048]-[0049]; figures 1-12; To remedy this costly situation, notification module 215 may send a temporary code to emergency response personnel when responding to a detected emergency. For example, upon detecting a fall of a person that is home alone and is injured or unable to get up, notification module 215 may provide a temporary code to the emergency response personnel to allow them to open a locked door. The code may be manually entered on a door lock that includes a keypad (e.g., front door or garage door with a keypad). Additionally, or alternatively, the code may be a digital code received wirelessly. The code may be encrypted and received in an application installed on a mobile device in the possession of emergency response personnel. The code may then be relayed to the door lock wirelessly via the mobile device (e.g., code wirelessly transmitted via a mobile computing device). The code may unlock a house door and/or a garage door (par. 49).).  
Regarding claim 31, the combination of Mittleman et al. and Hwang et al. disclose the method of claim 18, wherein the signal from one or more sensors indicating (Mittleman et al. US 20170191287 abstract; paragraph [0001]; [0050]-[0051]; [0060]-[0066]; [0069]; [0073]-[0074]; [0076]; figures 1-19; Similarly, a security sensor may activate an alarm (e.g., a burglar alarm) and may also be connected to lock actuator 1040 via the control signal 1050, so that assertion of the intrusion alarm results in the locking of door 1010. In other embodiments, the emergency condition may arise external to the building in which door 1010 is situated. If this building is part of a campus, a security alert elsewhere on the campus may trigger assertion of control signal 1050 through a data network, causing the lock actuator 1040 to extend the latch 1030 and lock the door 1010 (par. 51).).  
Regarding claim 32, the combination of Mittleman et al. and Hwang et al. disclose the method of claim 18, wherein the alarm state is a first alarm state, and the alarm system is configured to be placed into the first alarm state or a second alarm state, and wherein the step of sending a signal to disengage the door lock includes sending the signal to disengage the door lock if the alarm system is placed in the first alarm state (Hwang et al. US 20150022338 abstract; paragraph [0005]-[0008]; [0021]; [0026]-[0035]; [0048]-[0049]; figures 1-12; To remedy this costly situation, notification module 215 may send a temporary code to emergency response personnel when responding to a detected emergency. For example, upon detecting a fall of a person that is home alone and is injured or unable to get up, notification module 215 may provide a temporary code to the emergency response personnel to allow them to open a locked door. The code may be manually entered on a door lock that includes a keypad (e.g., front door or garage door with a keypad). Additionally, or alternatively, the code may be a digital code received wirelessly. The code may be encrypted and received in an application installed on a mobile device in the possession of emergency response personnel. The code may then be relayed to the door lock wirelessly via the mobile device (e.g., code wirelessly transmitted via a mobile computing device). The code may unlock a house door and/or a garage door (par. 49).), and not sending the signal to disengage the door lock if the alarm system is placed in the second alarm state (Mittleman et al. US 20170191287 abstract; paragraph [0001]; [0050]-[0051]; [0060]-[0066]; [0069]; [0073]-[0074]; [0076]; figures 1-19; Similarly, a security sensor may activate an alarm (e.g., a burglar alarm) and may also be connected to lock actuator 1040 via the control signal 1050, so that assertion of the intrusion alarm results in the locking of door 1010. In other embodiments, the emergency condition may arise external to the building in which door 1010 is situated. If this building is part of a campus, a security alert elsewhere on the campus may trigger assertion of control signal 1050 through a data network, causing the lock actuator 1040 to extend the latch 1030 and lock the door 1010 (par. 51).  According to the cited passages and figures above, examiner construe a burglar alarm is a second alarm state and the system keep the door remain locking and do not disengage the door lock.).  
Regarding claim 33, the combination of Mittleman et al. and Hwang et al. disclose the method of claim 32, wherein the alarm system is configured to be placed in the second alarm state in response to detection of alarm conditions including detection (Hwang et al. US 20150022338 abstract; paragraph [0005]-[0008]; [0021]; [0026]-[0034]; [0048]-[0049]; [0074]; figures 1-12; In some embodiments, monitoring module 205 may monitor a status of an object, such as a security camera, a door lock, a door status, a smoke alarm (or other type of sensor), a home appliance, utility equipment, energy/utility usage, and the like. Home appliances may include a refrigerator, oven, microwave oven, stove, dishwasher, washer, dryer, and the like. Utility equipment may include a garage door opening system, heating ventilation air conditioning (HVAC) equipment, culinary water equipment ( water heater, water softener, water meter, fire alarm, in-home sprinkler system, etc.), telephony equipment, irrigation water equipment (lawn sprinkler system, etc.), natural gas system (carbon monoxide sensor, gas meter, gas detection system, etc.), and the like (par. 33). In some embodiments, one or more sensors (e.g., motion sensor, smoke sensor, glass break sensor, door sensor, window sensor, carbon monoxide sensor, and the like) connect to controller 1200 wirelessly via network interface 1285 (par. 74).).  
Regarding claim 34, the combination of Mittleman et al. and Hwang et al. disclose the method of claim 32, further comprising receiving user input defining at least one sensed condition that causes the alarm system to be placed in the first alarm state or the second alarm state (Mittleman et al. US 20170191287 abstract; paragraph [0001]; [0050]-[0051]; [0060]-[0066]; [0069]; [0073]-[0074]; [0076]; figures 1-19; Similarly, a security sensor may activate an alarm (e.g., a burglar alarm) and may also be connected to lock actuator 1040 via the control signal 1050, so that assertion of the intrusion alarm results in the locking of door 1010. In other embodiments, the emergency condition may arise external to the building in which door 1010 is situated. If this building is part of a campus, a security alert elsewhere on the campus may trigger assertion of control signal 1050 through a data network, causing the lock actuator 1040 to extend the latch 1030 and lock the door 1010 (par. 51).).  
Regarding claim 35, the combination of Mittleman et al. and Hwang et al. disclose the method of claim 18, wherein the first responder code is provided in encrypted form (Hwang et al. US 20150022338 abstract; paragraph [0005]-[0008]; [0021]; [0026]-[0035]; [0048]-[0049]; figures 1-12; To remedy this costly situation, notification module 215 may send a temporary code to emergency response personnel when responding to a detected emergency. For example, upon detecting a fall of a person that is home alone and is injured or unable to get up, notification module 215 may provide a temporary code to the emergency response personnel to allow them to open a locked door. The code may be manually entered on a door lock that includes a keypad (e.g., front door or garage door with a keypad). Additionally, or alternatively, the code may be a digital code received wirelessly. The code may be encrypted and received in an application installed on a mobile device in the possession of emergency response personnel. The code may then be relayed to the door lock wirelessly via the mobile device (e.g., code wirelessly transmitted via a mobile computing device). The code may unlock a house door and/or a garage door (par. 49).).  
Regarding claim 36, the combination of Mittleman et al. and Hwang et al. disclose the method of claim 18, further comprising sending a signal to the door lock to engage to lock the associated door in the closed position (Mittleman et al. US 20170191287 abstract; paragraph [0001]; [0050]-[0051]; [0060]-[0066]; [0069]; [0073]-[0074]; [0076]; figures 1-19; Similarly, a security sensor may activate an alarm (e.g., a burglar alarm) and may also be connected to lock actuator 1040 via the control signal 1050, so that assertion of the intrusion alarm results in the locking of door 1010 (par. 51).).  
Regarding claim 38, the combination of Mittleman et al. and Hwang et al. disclose the method of claim 18, wherein the step of sending a signal to disengage the door lock includes receiving, by the alarm system, the first responder code from first responder personnel (Hwang et al. US 20150022338 abstract; paragraph [0005]-[0008]; [0021]; [0026]-[0035]; [0048]-[0049]; figures 1-12; To remedy this costly situation, notification module 215 may send a temporary code to emergency response personnel when responding to a detected emergency. For example, upon detecting a fall of a person that is home alone and is injured or unable to get up, notification module 215 may provide a temporary code to the emergency response personnel to allow them to open a locked door. The code may be manually entered on a door lock that includes a keypad (e.g., front door or garage door with a keypad). Additionally, or alternatively, the code may be a digital code received wirelessly. The code may be encrypted and received in an application installed on a mobile device in the possession of emergency response personnel. The code may then be relayed to the door lock wirelessly via the mobile device (e.g., code wirelessly transmitted via a mobile computing device). The code may unlock a house door and/or a garage door (par. 49).).  
Regarding claim 39, the combination of Mittleman et al. and Hwang et al. disclose the method of claim 18, wherein the step of sending a signal to disengage the door lock includes receiving, by the door lock, the first responder code from first responder personnel (Hwang et al. US 20150022338 abstract; paragraph [0005]-[0008]; [0021]; [0026]-[0035]; [0048]-[0049]; figures 1-12; To remedy this costly situation, notification module 215 may send a temporary code to emergency response personnel when responding to a detected emergency. For example, upon detecting a fall of a person that is home alone and is injured or unable to get up, notification module 215 may provide a temporary code to the emergency response personnel to allow them to open a locked door. The code may be manually entered on a door lock that includes a keypad (e.g., front door or garage door with a keypad). Additionally, or alternatively, the code may be a digital code received wirelessly. The code may be encrypted and received in an application installed on a mobile device in the possession of emergency response personnel. The code may then be relayed to the door lock wirelessly via the mobile device (e.g., code wirelessly transmitted via a mobile computing device). The code may unlock a house door and/or a garage door (par. 49).)
Claims 20, 24, 28-29, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Mittleman et al. US 20170191287 in view of Hwang et al. US 20150022338 and further in view of Lee US 20170002586.
Regarding claim 20, the combination of Mittleman et al. and Hwang et al. teach all the limitation in the claim 18.
The combination of Mittleman et al. and Hwang et al. do not explicitly teach the method of claim 18, wherein the first responder code is provided to the door lock via a lock server in communication with the door lock, the lock server being in communication with the door lock and adapted to control operation of the door lock.
Lee teaches the method of claim 18, wherein the first responder code is provided to the door lock via a lock server in communication with the door lock, the lock server being in communication with the door lock and adapted to control operation of the door lock (Lee US 20170002586 abstract; paragraph [0012]; [0075]; figures 1-11; For example, in various embodiments of the present teachings, the smart lock can comprise a system that allows near-instant access via an electronic message, such as an SMS text, email message, or electronic communication of any other suitable electronic messaging system, indicated generally by the reference numeral 146, containing a cryptographic key, such as shown in FIG. 11. In this way, a user with a mobile device 148 desiring urgent or emergency access need not register for an active account on the smart lock web server 144, and request access rights. Instead, limited, e.g., one-time, access can be administered without registration or association from the respective smart lock server. For example, such limited time period can be 5 minutes, 10 minutes, 15 minutes, 30 minutes, 1 hour, 12 hours, a day, a week, or a month.)…… With the capability of the server parsing the text message contents as well as the phone number the message was sent from, the server can relay the command to the respective smart lock which is able to perform authentication to lock or unlock the door (par. 75).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Mittleman et al. and Hwang et al. with Lee by comprising the teaching of Lee into the method of Mittleman et al. and Hwang et al..  The motivation to combine these arts is to provide a server from Lee reference into Mittleman et al. and Hwang et al. reference so the server can command the smart lock to lock or unlock the door.
Regarding claim 24, the combination of Mittleman et al., Hwang et al. and Lee disclose the method of claim 18, wherein the first responder code is usable only for a limited time after the alarm system is placed in the alarm state (Lee US 20170002586 abstract; paragraph [0012]; [0075]; figures 1-11; For example, in various embodiments of the present teachings, the smart lock can comprise a system that allows near-instant access via an electronic message, such as an SMS text, email message, or electronic communication of any other suitable electronic messaging system, indicated generally by the reference numeral 146, containing a cryptographic key, such as shown in FIG. 11. In this way, a user with a mobile device 148 desiring urgent or emergency access need not register for an active account on the smart lock web server 144, and request access rights. Instead, limited, e.g., one-time, access can be administered without registration or association from the respective smart lock server. For example, such limited time period can be 5 minutes, 10 minutes, 15 minutes, 30 minutes, 1 hour, 12 hours, a day, a week, or a month.)…… With the capability of the server parsing the text message contents as well as the phone number the message was sent from, the server can relay the command to the respective smart lock which is able to perform authentication to lock or unlock the door (par. 75).).  
Regarding claim 28, the combination of Mittleman et al., Hwang et al. and Lee disclose the method of claim 18, wherein the step of providing the first responder code includes a lock server sending the first responder code to first responder personnel, the lock server being in communication with the door lock and adapted to control operation of the door lock (Lee US 20170002586 abstract; paragraph [0012]; [0075]; figures 1-11; For example, in various embodiments of the present teachings, the smart lock can comprise a system that allows near-instant access via an electronic message, such as an SMS text, email message, or electronic communication of any other suitable electronic messaging system, indicated generally by the reference numeral 146, containing a cryptographic key, such as shown in FIG. 11. In this way, a user with a mobile device 148 desiring urgent or emergency access need not register for an active account on the smart lock web server 144, and request access rights. Instead, limited, e.g., one-time, access can be administered without registration or association from the respective smart lock server. For example, such limited time period can be 5 minutes, 10 minutes, 15 minutes, 30 minutes, 1 hour, 12 hours, a day, a week, or a month.)…… With the capability of the server parsing the text message contents as well as the phone number the message was sent from, the server can relay the command to the respective smart lock which is able to perform authentication to lock or unlock the door (par. 75).).  
Regarding claim 29, the combination of Mittleman et al., Hwang et al. and Lee disclose the method of claim 28, wherein the step of the lock server sending the first responder code includes the lock server sending the first responder code in response to the alarm system sending a signal to the lock server that the alarm system has been placed in the alarm state (Lee US 20170002586 abstract; paragraph [0012]; [0075]; figures 1-11; For example, in various embodiments of the present teachings, the smart lock can comprise a system that allows near-instant access via an electronic message, such as an SMS text, email message, or electronic communication of any other suitable electronic messaging system, indicated generally by the reference numeral 146, containing a cryptographic key, such as shown in FIG. 11. In this way, a user with a mobile device 148 desiring urgent or emergency access need not register for an active account on the smart lock web server 144, and request access rights. Instead, limited, e.g., one-time, access can be administered without registration or association from the respective smart lock server. For example, such limited time period can be 5 minutes, 10 minutes, 15 minutes, 30 minutes, 1 hour, 12 hours, a day, a week, or a month.)…… With the capability of the server parsing the text message contents as well as the phone number the message was sent from, the server can relay the command to the respective smart lock which is able to perform authentication to lock or unlock the door (par. 75).)
Regarding claim 37, the combination of Mittleman et al., Hwang et al. and Lee disclose the method of claim 18, wherein the door lock is an automated lock system arranged to be engaged and disengaged with respect to the associated door based on signals provided from a user device (Lee US 20170002586 paragraph [0004]-[0007]; [0079]; figures 1-15; The known electronic locking devices that can automate the locking and unlocking of a deadbolt mechanism for a door are generically referred to in the industry and among end-users as "smart locks" (par. 4). With reference now to FIG. 13, in various embodiments, the smart lock can perform functions or features that are prior or subsequent to locking or unlocking a door. Such features can enhance a user's lifestyle by running automated tasks when a user returns or leaves the premises (par. 79).).  
Regarding claim 40, the combination of Mittleman et al., Hwang et al. and Lee disclose the method of claim 18, wherein the step of sending a signal to disengage the door lock includes receiving, by a lock server, the first responder code from first responder personnel (Lee US 20170002586 abstract; paragraph [0012]; [0075]; figures 1-11; For example, in various embodiments of the present teachings, the smart lock can comprise a system that allows near-instant access via an electronic message, such as an SMS text, email message, or electronic communication of any other suitable electronic messaging system, indicated generally by the reference numeral 146, containing a cryptographic key, such as shown in FIG. 11. In this way, a user with a mobile device 148 desiring urgent or emergency access need not register for an active account on the smart lock web server 144, and request access rights. Instead, limited, e.g., one-time, access can be administered without registration or association from the respective smart lock server. For example, such limited time period can be 5 minutes, 10 minutes, 15 minutes, 30 minutes, 1 hour, 12 hours, a day, a week, or a month.)…… With the capability of the server parsing the text message contents as well as the phone number the message was sent from, the server can relay the command to the respective smart lock which is able to perform authentication to lock or unlock the door (par. 75).).
Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mittleman et al. US 20170191287 in view of Hwang et al. US 20150022338 and further in view of Hall et al. US 20180367419.
Regarding claim 23, the combination of Mittleman et al. and Hwang et al. teach all the limitation in the claim 18.
The combination of Mittleman et al. and Hwang et al. do not explicitly teach the method of claim 18, wherein the first responder code is usable only a single time to gain entry.
Hall et al. teach the method of claim 18, wherein the first responder code is usable only a single time to gain entry (Hall et al. US 20180367419 paragraph [0050]-[0051]; [0070]; [0078]; figures 1-7; Instead of generating an access code that provides indefinite access to an enclosure 110, the access code may be temporary such that it will automatically expire at a specified time or in response to a specified event. For example, the access code may be a single-use access code that expires after a single use or a multiple-use access code that expires after a specified number of uses (par. 50).)
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Mittleman et al. and Hwang et al. with Hall et al. by comprising the teaching of Hall et al. into the method of Mittleman et al. and Hwang et al..  The motivation to combine these arts is to allow user to program the access code for temporary as user desire (e.g. one time use, multiple times use, specific time use or predetermine expire time frame) from Hall et al. reference into Mittleman et al. and Hwang et al. reference so the user can easily provide an access right to their guess on their specific need.
Regarding claim 30, Mittleman et al., Hwang et al. and Hall et al. disclose the method of claim 18, further comprising maintaining the door lock in an engaged state to lock the door in the closed position if the first responder code is used after the alarm system is removed from the alarm state or the alarm condition is cleared (Hall et al. US 20180367419 paragraph [0050]-[0054]; [0070]; [0078]; [0081]; [0086]; figures 1-7; Instead of generating an access code that provides indefinite access to an enclosure 110, the access code may be temporary such that it will automatically expire at a specified time or in response to a specified event. For example, the access code may be a single-use access code that expires after a single use or a multiple-use access code that expires after a specified number of uses (par. 50). Notifications may keep a user informed of the status of the enclosure 110 as well as the current state or changes to the current state of the system. Using this information, a user may determine if and when a package or other goods has been delivered into the enclosure 110, or if and when someone has accessed or attempted to access the enclosure 110, with or without authorization (par. 81). The communication may, in certain embodiments, also communicate any parameters associated with the access code, such as when the access code is valid or will expire, or when the access code may be used (par. 86).  According to the cited passages and figure above, the system clearly the code can use only one time. It’s obviously to one of ordinary skill in the art the door or enclosure go back to arm/lock and the code is no longer can be reused.).  
Allowable Subject Matter
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 19 "The method of claim 18, wherein the step of sending a signal to disengage the door lock comprises sending the signal to disengage the door lock in response to use of the first responder code to gain entry while the alarm system is in the alarm state, and not sending the signal to disengage the door lock in response to use of the first responder code to gain entry if the alarm system is not in the alarm state.".
Prior arts of record fail to disclose “The method of claim 18, wherein the step of sending a signal to disengage the door lock comprises sending the signal to disengage the door lock in response to use of the first responder code to gain entry while the alarm system is in the alarm state, and not sending the signal to disengage the door lock in response to use of the first responder code to gain entry if the alarm system is not in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683